         Case 5:18-cr-00435-XR Document 195 Filed 09/09/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO
                                  ANTONIO DIVISION


UNITED STATES OF AMERICA                         §
                                                 §     CRIMINAL NO:
vs.                                              §     SA:18-CR-00435(3)-XR
                                                 §
 3 BRANDON MORRIS                                §

                       ORDER RESETTING SENTENCING


       IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                         reset for
SENTENCING by Video, on Friday, October 01, 2021 at 02:30 PM.
 Forthcoming video link to be provided by the Courtroom Deputy.



       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT                         9th day of September, 2021.




                                                Xavier Rodriguez
                                                UNITED STATES DISTRICT JUDGE
